FINAL REJECTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 10/22/2021 has been entered.  Claim 4, 6-8, 15 have been cancelled. Claims 21-25 are newly added.  Claims 1-3, 5, 9-14, 16-25 remain pending in the application. Applicant’s amendments to the Drawings, Specification and Claims have overcome each and every objection and 112(b) rejections previously set forth in the Non-Final Office Action mailed 08/04/2021.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 9-10, 12-14, 16-20, 22-25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Storage (US 2014/0044525, cited in the 06/16/2020 Information Disclosure Statement).
Regarding independent claim 9, Storage discloses a method of cooling a fluid using a heat exchanger assembly 130, the heat exchanger assembly comprising a plurality of unitary bodies, each of the plurality of unitary bodies 204 (Storage Fig. 3, there are at least 2 bodies 
channeling a flow of a fluid to be cooled (Para. 0023, “heat exchanger assembly 130 is described herein to cool oil for engine bearings”) from a first inlet 240 (“inlet connection”, Par. 0033) of the first internal flow path 232 to a first outlet 242 (“outlet connection”, Storage Fig. 5 or 6) of the first internal flow path (Para. 0038, “During the first mode of operation, the hot lubrication fluid is cooled as it flows through cooling channels 232 by the airflow through fins 230 in duct 40 such that the fluid is discharged at a substantially cooler temperature to fluid supply source 120”; Para. 0029, “cooling channels 232 have a cross-sectional profile that is not rectangular such as for example, circular. Furthermore, these openings are parallel channels that may all carry the same fluid, or they may be segregated into multiple groups where each group carries a different cooling fluid used for different cooling purposes”), the first internal flow path being enclosed within and formed integrally with one of the unitary bodies (Storage Fig. 4 below, formed within “extrusion 202”); 
channeling a flow of a first coolant from a second inlet 240 of the second internal flow path 248, 250 to a second outlet 242 of the second internal flow path (Para. 0030, “channels 248 and 250 … may be segregated into multiple groups where each group carries a different cooling fluid used for different cooling purposes. For example, one group may carry lubrication fluid for the bearings, and another group might carry a separate cooling fluid for electronic apparatus on the engine.”; hence there can be different second internal flow paths 248, 250 that can provide an additional flow of distinct coolants separate from that of the first internal flow path, having a respective second inlet and second outlet), wherein the second internal flow path is not in fluid communication with the first internal flow path (Para. 0029-30, since the internal flowpaths 232, extrusion 202”), wherein the second internal flow path is coupled in thermal communication with the first internal flow path (Para. 0029-30, since the internal flowpaths are formed in parallel and within the same extrusion 202, they would be in thermal communication with each other by virtue of proximity and sharing the same unitary body); and 
channeling a portion of air from a bypass airflow passage 40 to a location that is proximate to the plurality of fin members 230 of the one of the unitary bodies 204 (Para. 0036, “Heat exchanger assembly 130 is coupled to shroud 42 such that the inner surface of inner wall 201 is flush with radially inner surface 220 of extrusion 202 at the base of fins 230 to facilitate reducing or eliminating pressure losses caused by heat exchanger assembly 130. More specifically, heat exchanger assembly 130 is coupled within gas turbine engine assembly 10 such that only the cooling fins 230 extend into fan duct 40”), wherein the plurality of fin members 230 of the one of the unitary bodies 204 is in thermal communication with the first internal flow path 232 (Para. 0038, “During the first mode of operation, the hot lubrication fluid is cooled as it flows through cooling channels 232 by the airflow through fins 230 in duct 40 such that the fluid is discharged at a substantially cooler temperature to fluid supply source 120”) and is disposed on a circumferentially extending surface of the one of the unitary bodies (Storage Fig. 3, Para. 0031, 0036), 
wherein the location that is proximate to the plurality of fin members is downstream from a plurality of guide vanes 25 of a gas turbine engine (Storage Fig. 1), the plurality of guide vanes 25 being configured to support an outer nacelle 42 of the gas turbine engine relative to a core Alternatively, heat exchanger assembly 130 may be coupled to inner wall 201, between an outlet guide vane 25 and a fan strut 150. Generally, heat exchanger assembly 130 may be positioned anywhere along the axial length of the bypass duct 40 either on the inside of the fan casing 42 or the outside of the splitter 44”, the heat exchanger can be placed anywhere along the bypass duct 40, and Storage explicitly describes placing the assembly between the outlet guide vane 25 and a strut 150, shown in Storage Fig. 1).

    PNG
    media_image1.png
    537
    797
    media_image1.png
    Greyscale

Regarding claim 10, Storage discloses the method of Claim 9, wherein channeling the flow of the fluid to be cooled from the first inlet of the first internal flow path to the first outlet of the first internal flow path comprises channeling a flow of oil from the first inlet of the first internal flow path to the first outlet of the first internal flow path (Para. 0024, “heat exchanger assembly 130 is described herein to cool oil for engine bearings”, Para. 0030, “channels 248 and 250 … may be segregated into multiple groups where each group carries a different cooling fluid used for different cooling purposes…one group may carry lubrication fluid for the bearings”). 
Regarding claim 12, Storage discloses the method of Claim 9, wherein channeling the portion of air from the bypass airflow passage to the location that is proximate to the plurality of fin members of the one of the unitary bodies comprises channeling a flow of fan exhaust air to the location that is proximate to the plurality of fin members 230 of the one of the unitary bodies (Storage Fig. 1, Para. 0025, “Alternatively, heat exchanger assembly 130 may be coupled to inner wall 201, between an outlet guide vane 25 and a fan strut 150. Generally, heat exchanger assembly 130 may be positioned anywhere along the axial length of the bypass duct 40 either on the inside of the fan casing 42 or the outside of the splitter 44”).
Regarding independent claim 13, Storage discloses a gas turbine engine (Storage Fig. 1) comprising: 
a fan 12 comprising a plurality of fan blades 24 (Para. 0020-21), 
a core engine 13 that defines an outer casing 44 (Para. 0017-18), 
an outer nacelle 42 that circumferentially surrounds the fan 24 and at least a portion of the core engine (Storage Fig. 1), 
a bypass airflow passage 40 defined between the outer nacelle and the core engine (Storage Fig. 1, Para. 0018), 
a plurality of guide vanes 25 located downstream of the fan 12 (Storage Fig. 1, Para. 0025), wherein the outer nacelle 42 is configured to be supported relative to the core engine 13 by the plurality of guide vanes (Storage Fig. 1), and a heat exchanger assembly 130 comprising: 
Alternatively, heat exchanger assembly 130 may be coupled to inner wall 201, between an outlet guide vane 25 and a fan strut 150. Generally, heat exchanger assembly 130 may be positioned anywhere along the axial length of the bypass duct 40 either on the inside of the fan casing 42 or the outside of the splitter 44”), each of the plurality of unitary bodies comprising: 
a first internal flow path  232 configured to channel a flow of fluid to be cooled (Para. 0023, “heat exchanger assembly 130 is described herein to cool oil for engine bearings”) from a first inlet 240 (“inlet connection”, Par. 0033) to a first outlet 242 (“outlet connection”, Storage Fig. 5 or 6; Para. 0038, “During the first mode of operation, the hot lubrication fluid is cooled as it flows through cooling channels 232 by the airflow through fins 230 in duct 40 such that the fluid is discharged at a substantially cooler temperature to fluid supply source 120”; Para. 0029, “cooling channels 232 have a cross-sectional profile that is not rectangular such as for example, circular. Furthermore, these openings are parallel channels that may all carry the same fluid, or they may be segregated into multiple groups where each group carries a different cooling fluid used for different cooling purposes”), the first internal flow path being enclosed within and formed integrally with the unitary body (Storage Fig. 4 above, formed within “extrusion 202”); 
a second internal flow path (Para. 0030, “channels 248 and 250 … may be segregated into multiple groups where each group carries a different cooling fluid used for different cooling purposes. For example, one group may carry lubrication fluid for the bearings, and another group might carry a separate cooling fluid for electronic apparatus on the engine.”; hence there can be different second internal flow paths 248, 250 that can provide an additional flow of distinct coolants separate from that of the first internal flow path, having a respective second extrusion 202”); and 
a plurality of fin members 230 in thermal communication with the first internal flow path (Para. 0030-31, the fin members absorb heat from the fluids in the internal flow paths and disperses the heat to the bypass airflow), each of the plurality of fin members 230 being disposed on a circumferentially extending surface of the unitary body and extending into the bypass airflow passage (Para. 0036, “Heat exchanger assembly 130 is coupled to shroud 42 such that the inner surface of inner wall 201 is flush with radially inner surface 220 of extrusion 202 at the base of fins 230 to facilitate reducing or eliminating pressure losses caused by heat exchanger assembly 130. More specifically, heat exchanger assembly 130 is coupled within gas turbine engine assembly 10 such that only the cooling fins 230 extend into fan duct 40”).
Regarding claim 14, Storage discloses the gas turbine engine of Claim 13, wherein the first internal flow path 232 and the second internal flow path 248, 250 are countercurrent flow 
Regarding claim 16, Storage discloses the gas turbine engine of Claim 13, wherein the first internal flow path 232 is positioned between the first second internal flow path 248, 250 and the plurality of fin members 230 (Para. 0030, “cooling channels 232 may be positioned radially inward from de-congealing channels 248 and 250 and radially outward of cooling fins 230”).
Regarding claim 17, Storage discloses the gas turbine engine of Claim 13, wherein the first internal flow path 232 provides a buffer between the second internal flow path 248, 250 and the plurality of fin members 230 (Para. 0030, “cooling channels 232 may be positioned radially inward from de-congealing channels 248 and 250 and radially outward of cooling fins 230”, since the first internal flow path is between the second internal flow path and the cooling fins, it would provide a buffer between them).
Regarding claim 18, Storage discloses the gas turbine engine of Claim 13, wherein said heat exchanger assembly 130 is disposed on a radially outer surface 203 (the outside surface of the splitter 44) of said core engine 13 (Para. 0025, “heat exchanger assembly 130 may be positioned anywhere along the axial length of the bypass duct 40 either on the inside of the fan casing 42 or the outside of the splitter 44”; Para. 0028).
Regarding claim 19, Storage discloses the gas turbine engine of Claim 13, wherein said heat exchanger assembly 130 is disposed on a radially inner surface 201 of said outer nacelle (Fig. 1, Para. 0025 “In the exemplary embodiment, shown in FIG. 1, heat exchanger assembly 130 is coupled to inner wall 201 of fan shroud 42 upstream from fan assembly 12
Regarding claim 20, Storage discloses the gas turbine engine of claim 13, wherein said flow of fluid to be cooled comprises oil (Para. 0023, “the heat exchanger assembly 130 is described herein to cool oil for engine bearings”).
Regarding claim 22, Storage discloses the gas turbine engine of Claim 13, wherein at least a portion of the first internal flow path 232 is positioned between the first second internal flow path 248, 250 and the plurality of fin members 230 (Para. 0030, “cooling channels 232 may be positioned radially inward from de-congealing channels 248 and 250 and radially outward of cooling fins 230”).
Regarding claim 23, Storage discloses the gas turbine engine of claim 13, wherein each of the plurality of unitary bodies are arcuate unitary bodies (Storage Fig. 3, Para. 0026-27, “heat exchanger assembly 130 is formed by a plurality of segments 204 mounted end-to-end covering substantially all (about) 320.degree. of a circumference of one of casing 42 or splitter 44”).
Regarding claim 24, Storage discloses the gas turbine engine of Claim 13, wherein the first internal flow path 232 and the second internal flow path 248, 250 are concurrent flow (Storage Fig. 5 & 6, the flow direction of path 232 is the same direction as the flow direction of flowpath 250).
Regarding claim 25, Storage discloses the method of Claim 9, wherein the flow of fluid to be cooled (in first internal flowpath 232) is configured to flow in a direction that is opposite of the flow of the first coolant (in the second internal flow path 248, 250; Storage Fig. 5 & 6, the flow direction of path 232 is opposite of the flow direction of flowpath 248).


Allowable Subject Matter
Claims 1-3, 5 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding independent claim 1, the closest prior art fails to teach or suggest in combination with other claimed limitations, an arcuate unitary body having first and second internal flowpaths enclosed within and formed integrally with the unitary body, wherein the first internal flowpath is configured to channel a flow of oil to be cooled, and the second internal flowpath is configured to flow a first coolant that comprises fuel, and an external flowpath formed on a circumferentially extending surface of the unitary body having a plurality of metallic fins, with the first internal flowpath radially between the external flow path and the second internal flowpath.  Close prior art Storage (cited above) discloses an arcuate unitary body with external flowpath having fins, and two internal flowpaths for channeling flows of oil and another fluid to be cooled.  However, Storage is silent on the second internal flow path channeling a coolant that is fuel.
Claims 11, 21 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to independent claims 1, 9 & 13 have been considered but are moot in view of the new grounds of rejection that was necessitated by Applicant’s amendment.  However, to the extent possible, Applicant’s arguments have been addressed in the body of the rejections, at the appropriate locations. 

Contact Information
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAIN CHAU whose telephone number is (571)272-9444. The examiner can normally be reached M-F 9am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on 571 272 4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ALAIN CHAU/Primary Examiner, Art Unit 3741